MEMORANDUM **
Earnest A. Darden appeals pro se from the district court’s judgment dismissing for failure to state a claim his action alleging, inter alia, civil rights violations in connection with a prostate examination. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Ortez v. Washington County, 88 F.3d 804, 807 (9th Cir.1996), we affirm.
The district court properly concluded that the majority of Darden’s claims against the California Department of Health Services were barred by the Eleventh Amendment. See Burning v. Citibank, N.A., 950 F.2d 1419, 1422-23 (9th Cir.1991). The district court also properly concluded that any Title VI claim based on the 2001 prostate examination was barred by the statute of limitations. See Taylor v. Regents of Univ. of Cal, 993 F.2d 710, 711-12 (9th Cir.1993) (per curiam) (holding that Title VI claims, like claims under 42 U.S.C. § 1983, are governed by the forum state’s statute of limitations for personal injury actions).
Because neither Dr. Unger nor Secure Horizons is a “state actor,” the district court properly concluded that Darden failed to state a claim against those defendants under 42 U.S.C. § 1983. See Rendell-Baker v. Kohn, 457 U.S. 830, 839-43, 102 S.Ct. 2764, 73 L.Ed.2d 418 (1982).
The district court also properly dismissed Darden’s claims under 42 U.S.C. §§ 1985 and 1986 because his conclusory allegations of conspiracy lacked specificity. See Karim-Panahi v. Los Angeles Police Bep’t, 839 F.2d 621, 626 (9th Cir.1988).
The district court did not abuse its discretion in declining to exercise supplemental jurisdiction over Darden’s state-law claims. See 28 U.S.C. § 1367(c)(3) (permitting district court to decline supplemental jurisdiction if it has “dismissed all claims over which it has original jurisdiction”); Acri v. Varian Associates, Inc., 114 F.3d 999, 1001 (9th Cir.1997) (en banc) (describing factors district court should consider in declining supplemental jurisdiction).
Darden’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.